        Case 1:11-cv-01831-RJL Document 224 Filed 10/08/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


LYNNE BARTRON, et al.,

              Plaintiffs,                     Civil Action No. 1:11-cv-01831-RJL
v.

VISA INC., et al.,

              Defendants.


PETER BURKE, et al.,

              Plaintiffs,                     Civil Action No. 1:11-cv-01882-RJL

v.

VISA INC., et al.,

               Defendants.




      VISA AND MASTERCARD DEFENDANTS’ REPLY IN SUPPORT OF THEIR
        MOTION FOR LEAVE TO FILE SUR-REPLY BRIEF OPPOSING CLASS
     CERTIFICATION AND ACCOMPANYING SUR-REBUTTAL EXPERT REPORT
               Case 1:11-cv-01831-RJL Document 224 Filed 10/08/20 Page 2 of 6




           In their brief seeking leave to file a sur-reply, Defendants established that each Plaintiff

group raised for the first time on reply new economic analyses or new factual evidence.

Mackmin Plaintiffs admit that Professor Carlton inserted additional data that neither he nor

Professor Hubbard previously used into the new analyses he offered on reply, specifically data

“from (a) other portions of the Class Period and (b) MasterCard.” Mackmin Opp. 2–3.

Likewise, Burke Plaintiffs concede that they offered new analyses on reply, specifically: (a)

an “analysis of independent ATM differential surcharging in Puerto Rico,” which they claim to

have had “no opportunity” to perform prior to their reply; (b) “a Granger Causality test,” which

had never been conducted by any expert in this matter until reply; and (c) an “enhanced analysis

of datasets” that “go[es] back further in time.” Burke Opp. 7, 9, 12, 14, 15.

           Having made those decisions, Plaintiffs lack any legitimate basis to oppose Defendants’

request for an opportunity to respond. Nothing in their opposition briefs alters this conclusion.

            First, Mackmin and Burke Plaintiffs rely on authority that does not address the operative

issue before this Court—namely, whether Plaintiffs’ new expert analyses or evidence justifies a

sur-reply in this circumstance. Defendants showed that courts in this District have repeatedly

granted leave to file sur-replies responding to new expert analyses submitted with a reply brief.

See Mot. 4. None of the cases cited by the Mackmin or Burke Plaintiffs denied leave to file a

sur-reply under comparable circumstances.

           Most of the cases Plaintiffs cite do not involve new expert reports or new evidence:

               Banks v. Kramer, 603 F. Supp. 2d 3 (D.D.C. 2009) (Burke Opp. 7.)1: The court
                denied leave to file a sur-reply because the proposed sur-reply addressed matters
                “made for the first time in defendants’ motion to dismiss and then repeated in
                defendants’ reply.” Id. at 8.

               Banner Health v. Sebelius, 905 F. Supp. 2d 174 (D.D.C. 2012) (Mackmin Opp. 10;
                Burke Opp. 5): The court denied leave for a sur-reply opposing a motion to dismiss.
1
    Burke Plaintiffs refer to this case as “Bates v. Kramer” in their brief.
    Case 1:11-cv-01831-RJL Document 224 Filed 10/08/20 Page 3 of 6




     The proposed sur-reply did not purport to respond to new expert analysis submitted in
     reply. Id. at 187-88.

    Benton v. Cousins Properties, Inc., 230 F. Supp. 2d 1351 (N.D. Ga. 2002) (Burke
     Opp. 11 n.9): The court denied leave to file sur-replies that only “repeat[ed] and
     expand[ed] . . . arguments made in . . . initial response briefs.” Id. at 1366.

    Crummey v. Social Security Admin., 794 F. Supp. 2d 46 (D.D.C. 2011) (Burke Opp.
     5): The court denied leave to file a sur-reply where the opening briefs contained the
     allegedly “new” arguments. Id. at 62–63. The proposed sur-reply did not purport to
     respond to new expert analysis submitted in reply.

    Imapizza, LLC v. At Pizza Limited, No. 17-2327 (TJK), 2018 WL 6619852 (D.D.C.
     July 26, 2018) (Burke Opp. 6): The court denied leave to file a sur-reply responding
     to arguments appearing in the opening briefs, but granted leave to respond to three
     new arguments the movants made on reply. Id. at *1-2.

    In re Mercedes-Benz Antitrust Litig., 213 F.R.D. 180 (D.N.J. 2003) (Mackmin Opp.
     10): The court denied leave for a sur-reply opposing class certification. The
     proposed sur-reply did not purport to respond to new expert analysis submitted in
     reply but was instead directed at a discovery dispute. Id. at 191.

    Robinson v. Panera, LLC, No. 17-cv-2071 (TSC), 2019 WL 5216265 (D.D.C. Oct.
     16, 2019) (Burke Opp. 5): The court denied two motions for leave to file a sur-reply
     because the first focused on arguments in the opening briefs and the second focused
     on the alleged mischaracterization of case law. Id. at *4. The proposed sur-replies
     did not purport to respond to new expert analysis submitted in reply.

    Shroyer Bros., Inc. v. Nichols, No. 1:16-cv-00735-JMS-DML, 2016 WL 7455310
     (S.D. Ind. Dec. 28, 2016) (Burke Opp. 11 n.9): The court denied leave to file a sur-
     reply that purported “to correct misstatements of law and fact” and “ma[de] no
     attempt to argue that Defendants raised new matters” in their reply. Id. at *3-4.

    Vanda Pharms., Inc. v. Food & Drug Admin., No. 19-cv-301 (JDB), 2019 WL
     1198703 (D.D.C. Mar. 14, 2019) (Mackmin Opp. 10): The court denied leave for a
     sur-reply that did not purport to respond to new expert analysis submitted in reply.

    United States ex rel. Pogue v. Diabetes Treatment Ctrs. Of Am., Inc., 238 F. Supp. 2d
     270 (D.D.C. 2002) (Burke Opp. 6): The court denied leave to file sur-replies because
     the proposed sur-replies addressed only legal argument. Id. at 277.

    United States ex rel. Raggio v. Jacintoport Int’l, LLC, No. 10-cv-01908 (BJR), 2013
     WL 12321941 (D.D.C. Dec. 23, 2013) (Burke Opp. 11 n.9): The court denied leave
     to file sur-replies because one was moot and the other addressed arguments made in
     the opening brief. Id. at *7.



                                          2
            Case 1:11-cv-01831-RJL Document 224 Filed 10/08/20 Page 4 of 6




            United States v. Baroid Corp., 346 F. Supp. 2d 138 (D.D.C. 2004) (Burke Opp. 7):
             The court denied leave to file a sur-reply because the factual issue raised in reply was
             also in the moving brief. Id. at 143-44.

        Mackmin Plaintiffs identified only one decision where the court denied leave to respond

to expert rebuttal reports (Mackmin Opp. 6 n.4), but for reasons that do not apply here. First, the

proposed sur-reply “attack[ed] perceived mischaracterizations of the record [and] barely

address[ed]” the expert materials offered in reply. Kondash v. Kia Motors Am., Inc., No 1:15-

cv-506, 2019 WL 7820563, at *1 (S.D. Ohio Dec. 16, 2019). Second, the proponent of the sur-

reply “had an opportunity to respond” to the supplemental expert materials in its parallel Daubert

reply. Id. Third, the expert rebuttal reports addressed the applicability of economic analyses that

those same experts had presented with the original motion, as opposed to a new economic

analysis. Id. Unlike in Kondash, Defendants’ proposed sur-reply and sur-rebuttal expert report

here focus narrowly on the new expert analyses to which Defendants have had no opportunity to

respond.

        The remaining cases cited in Plaintiffs’ opposition briefs do not even involve a ruling on

leave to file a sur-reply:

            Alaron Trading Comm’n v. Commodity Futures Comm’n., No. 98-1577, 1999 WL
             325492 (D.C. Cir. Apr. 16, 1999) (per curiam) (Burke Opp. 7): The court returned a
             sur-reply the party had filed without leave and that provided “an irrelevant discussion
             of the merits of [the party’s] case.” Id. at *1.

            Bayway Ref. Co. v. Oxygenated Mktg. & Trading A.G., 215 F.3d 219 (2d Cir. 2000)
             (Mackmin Opp. 6 n.4): The Second Circuit affirmed the district court’s receiving
             evidence first proffered on reply, in part because the non-moving party did not seek
             leave to file a sur-reply, which would have been the “timely remedy for any
             injustice.” Id. at 227.

            Baptist Mem. Hosp. v. Sebelius, 765 F. Supp. 2d 20 (D.D.C. 2011), aff’d, 2012 WL
             1859132 (D.C. Cir. May 14, 2012) (Mackmin Opp. 6 n.4; Burke Opp. 6): The district
             court struck a sur-reply on summary judgment for failure to seek leave to file it. This
             decision did not address whether the reply involved new expert analyses that would
             have justified a sur-reply. Id. at 31.


                                                  3
           Case 1:11-cv-01831-RJL Document 224 Filed 10/08/20 Page 5 of 6




           In re ConAgra Foods, Inc., 90 F. Supp. 3d 919 (C.D. Cal. 2015) (Mackmin Opp. 6
            n.4): The court ruled on a motion to strike an expert declaration, not a request for
            leave to file a sur-reply.

       Second, Mackmin Plaintiffs’ professed fears of endless depositions and briefs are

unfounded. Defendants did not notice a further deposition of any Plaintiff or expert following

Plaintiffs’ submission of new evidence and analyses in reply. Rather, Defendants sought leave to

respond to this new evidence and new analyses with a concise sur-reply and sur-rebuttal report,

just as the law allows.

       Finally, while Plaintiffs styled their briefs as oppositions to Defendants’ motion for leave,

their briefs respond on the merits to Defendants’ proposed sur-reply and sur-rebuttal expert

report. The majority of Mackmin Plaintiffs’ brief attempts to explain how their motion for class

certification could survive even though their own expert’s new economic analyses show that

multiple banks do not increase surcharges in response to reductions in net interchange. Mackmin

Opp. 3-8. Similarly, Burke Plaintiffs’ brief argues that Defendants’ proposed sur-reply “entirely

misses the point and ignores Dr. Lehr’s rebuttal argument,” and explains what Dr. Lehr

purportedly found and why Burke Plaintiffs believe Professor Hubbard is wrong. Burke Opp.

11-12. This Court now has heard in full from all sides on the contested issues on the motions for

class certification. Nothing more is required.

       For the reasons set forth above and in Defendants’ original motion, Defendants should be

granted leave to file their proposed sur-reply brief, which will close the briefing on this motion.




                                                  4
        Case 1:11-cv-01831-RJL Document 224 Filed 10/08/20 Page 6 of 6




Date: October 8, 2020               Respectfully submitted,


                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP


                                    By: /s/ Justin Anderson
                                        Kenneth A. Gallo (D.C. Bar No. 371253)
                                        kgallo@paulweiss.com
                                        Justin Anderson (D.C. Bar No. 1030572)
                                        janderson@paulweiss.com
                                        Jessica Anne Morton (D.C. Bar No. 1032316)
                                        jmorton@paulweiss.com
                                        2001 K Street, NW
                                        Washington, DC 20006-1047
                                        Tel. (202) 223-7300
                                        Fax. (202) 223-7420

                                    Attorneys for Defendants
                                    MASTERCARD INCORPORATED AND
                                    MASTERCARD INTERNATIONAL
                                    INCORPORATED


                                    ARNOLD & PORTER KAYE SCHOLER LLP


                                    By: /s/ Matthew A. Eisenstein
                                        Mark R. Merley (D.C. Bar No. 375866)
                                        mark.merley@arnoldporter.com
                                        Matthew A. Eisenstein (D.C. Bar No. 476577)
                                        matt.eisenstein@arnoldporter.com
                                        Rosemary Szanyi (D.C. Bar No. 997859)
                                        rosemary.szanyi@arnoldporter.com
                                        601 Massachusetts Avenue, NW
                                        Washington, DC 20001-3743
                                        Tel. (202) 942-5000
                                        Fax. (202) 942-5999

                                    Attorneys for Defendants
                                    VISA, INC., VISA U.S.A. INC., VISA
                                    INTERNATIONAL SERVICE ASSOCIATION,
                                    and PLUS SYSTEM, INC.
